DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
An annotated representative is provided for context of claim terminology.

    PNG
    media_image1.png
    844
    678
    media_image1.png
    Greyscale


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Raja Saliba on 3/10/2021.  This amendment was made in order to correct for antecedent basis of terminology within the claims 8 and claim 14. 

The application has been amended as follows: 
IN THE CLAIMS:
	
1. (original) An individual frozen drink dispenser comprising: 
	a housing having a 
	 a support disposed above the blender cup and configured to support a container containing frozen ingredients suitable for preparing a frozen drink; 
	a heater configured to heat to the container to facilitate displacement of the frozen ingredients from the container;
	 a dispense mechanism coupled to the housing and configured to move from a pre- dispense position to a dispense position, 
	wherein the dispense mechanism displaces the frozen ingredients from the container and into the blender cup; and
	 a drive mechanism configured to rotate a plurality of rotatable blades to blend the frozen ingredients in the blender cup.

2. (original) he individual frozen drink dispenser of claim 1, further comprising a water reservoir provided within the housing and a water line in fluid communication with the water reservoir and an opening of the blender cup.

3. (original) The individual frozen drink dispenser of claim 1, further comprising a blender assembly configured to blend ingredients within the blender cup.

4. (original) The individual frozen drink dispenser of claim 3, wherein the blender assembly includes a motor disposed within the base, wherein the motor is configured to power the operation of the drive mechanism.

5. (original) The individual frozen drink dispenser of claim 1, wherein the support is configured to rest on the blender cup.

6. (original) The individual frozen drink dispenser of claim 1, wherein the heater is sized and shaped such that an interior surface of the heater corresponds to a size and shape of a corresponding exterior surface of the container.

7. (original) The individual frozen drink dispenser of claim 1, wherein the heater comprises one or more heating elements located about at least a portion of a circumference of the heater.

8. (currently amended) The individual frozen drink dispenser of claim 1, wherein [[ container is attached to the support.

9. (original) The individual frozen drink dispenser of claim 1, wherein the heater is attached to the dispense mechanism.

10. (original) The individual frozen drink dispenser of claim 1, further comprising a controller coupled to the drive mechanism and the heater and configured to control the operation of the individual frozen drink dispenser.

11. (original) A method of dispensing a frozen drink, the method comprising: 
	placing a blender cup on a base of an individual frozen drink dispenser; 
	receiving a container within a heater disposed above the blender cup, 

	providing heat to the frozen ingredients contained within the container by using the heater; 
	pushing the frozen ingredients of the container into the blender cup; and 
	blending the frozen ingredients in the blender cup, 
wherein blending the frozen ingredients is achieved by using a plurality of rotatable blades.

12. The method of claim 11, further comprising injecting fluid from a water reservoir into the blender cup.

13. (original) The method of claim 11, wherein pushing the ingredients of the container into the blender cup is achieved by a dispense mechanism.

14. (currently amended) The method of claim 11, wherein the [[ 

15. (original) The method of claim 13, wherein the heater is attached to the dispense mechanism.


------------------------------------------------------------------------------------------------------------------------------------------
				End of Examiner’s Amendment     


Allowable Subject Matter
Claims 1-15 have been examined.  Claims 1-15 are allowed.

REASONS FOR ALLOWANCE

    PNG
    media_image2.png
    771
    638
    media_image2.png
    Greyscale
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is ERVIN (US 6772675). ERVIN teaches a blender and method whereby a separate frozen container 62/64 is placed inside a holder portion 60 whereby a piston 60, 58 is used to dispense the frozen material 64 into a cup 48 and blended by driven blades 46. However ALMBALD does not provide a container heater to assist in dispensing.  Another pertinent  reference is MCGILL (US 2005/0189375) which has a low temperature maintained housing 10 which a deformable container 12, 15 placed so that a piston like assembly 23, 21 may push the material so that it is dispensed to an outlet 21.  The housing 10 may have a heater and cooler to alter the air temperature at a desired dispensing temperature within the housing enclosure so that the product inside the deformable container 12, 15  dispensed at a chosen dispensing temperature. However, MCGILL does not disclose a heater configured with a container within the heater so that the heater heats a frozen product inside the container. Additionally MCGILL does not teach or show a driven blade or blender for blending the dispensed product.

    PNG
    media_image3.png
    576
    837
    media_image3.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY G SOOHOO/Primary Examiner, Art Unit 1774                                                                                                                                                                                                        
TONY G SOOHOO
Primary Examiner
Art Unit 1774